Title: From Thomas Jefferson to Caesar Augustus Rodney, 5 October 1806
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Washington Oct. 5. 06.
                        
                        Th: Jefferson presents his friendly salutations to mr Rodney. he found on his arrival here yesterday his two letters of Sep. 21. & 24. and doubts not mr Rodney has recieved the pardon from the office of State. he returns him the 2. letters of judge Rodney as requested & thanks him for the communication of them.
                        
                            
                        
                    